In a negligence action to recover damages for personal injury and medical expenses, defendant Village of Hempstead appeals from an order of the Supreme Court, Nassau County, entered March 16, 1966, which denied its motion to dismiss the complaint against it on the ground of noncompliance with the notice requirements of section 341-a of the Village Law. Order affirmed, without costs. We distinguish this ease from Doremus v. Village of Lynbrook (25 A D 2d 749), upon the ground that affirmative negligence is charged here in that the -village established and maintained the park, which created the special use of the street as a crossway between the park and a Youth Center (see Bown v. Village of Lynbrook, 23 A D 2d 559, revd. on the dissenting memorandum, 17 N Y 2d 826). Under such circumstances, notice pursuant to section 341-a of the Village Law is not required. Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.